Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond of any patent expiration date of US Patent 10425938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This office action considers claims 21-32 are pending for prosecution.

Allowable Subject Matter
Claims 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method and apparatus for configuring an MCS and a TBS for an MTC terminal providing new scheme for downlink control information (DCI) for MCS and TBS to terminals that use low data transmission rate using an LTE network improving efficiency.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 21 recites, inter alia, a method of determining, by a, user equipment (UE), a modulation order and a transport block size (TBS) in a downlink data channel, the method comprising a particular combination of elements, specifically ”receiving, from a base station, downlink control information; determining the modulation order used in the downlink data channel using i) a modulation and coding scheme (MCS) table including at least one of TBS indices set to be identical to MCS indices and ii) an MCS index included in the downlink control information; and determining a TBS index using the MCS table and the MCS index included in the downlink control information, and determining a TBS in the downlink data channel using a TBS table including TBS indices, the determined TBS index and the number of physical resource blocks (PRBs) included in the downlink control information,…. wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical, each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index, and wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information determined based on a coverage level of the UE.

Independent claims 25 and 29 have similar features as in claim 21.

As best understood, claim 29 disclosing a user equipment (UE), describe a structure.

None of the prior art of record, Nagata (US20150365181, of IDS), Yi (US20190341962 with priority of us-provisional-application US 62244729, of record) and Blankenship (US20170163396, of IDS), or the prior art made of record in form PTO-892, or found in the searches, either individually or in combination, disclose all the limitations of claims 21, 25 and 29 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 21, 25 and 29 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claims 21, 25 and 29 are allowed.

Dependent claims 22-24, 26-28 and 30-32  being dependent on independent claims 21, 25 and 29, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YI et al.  (US 20170374570 A1), describing METHOD AND APPARATUS FOR CHANGING COVERAGE ENHANCEMENT/REPETITION LEVEL USED FOR RADIO LINK MONITORING IN WIRELESS COMMUNICATION SYSTEM
Papasakellariou; Aris  (US 20160270038 A1), describing TRANSMISSIONS OF DOWNLINK CONTROL CHANNELS FOR LOW COST UES
Ratasuk et al.  (US 20160073381 A1), describing COMPACT DOWNLINK CONTROL INFORMATION FOR MACHINE TYPE COMMUNICATIONS
Ericsson et al., (R1-156175), describing WF on DCI formats for MTC

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413